DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, encompassed by claims 1-7 and 15-20 in the reply filed on 1/14/2021 is acknowledged. Applicant’s arguments regarding the traversal are found to be persuasive. Therefore, the restriction requirement is being withdrawn. Claims 1-20 are now being examined in this Office Action.  
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2019 is being considered by the examiner.
Claim Objections
Claim 8 objected to because of the following informalities:  it recites “synchronous send code…”  Appropriate correction is required.
Allowable Subject Matter
Claims 5, 12, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watari et al. US Patent Publication No. 2015/0018094 in view of Parker et al. US Patent No. 9,266,017. 

Regarding Claim 1, Watari discloses a data live streaming method, performed by at least one processor, comprising: receiving, by the at least one processor, frame data from clients in a client set, wherein each client in the client set is synchronously running a target application [Figure 2; [0034-0036 & 0039-0040]; The client terminals 10a, 10b, and 10c are devices operated by respective users. The client terminals 10a, 10b, and 10c transmit operations performed by the users as input information to the game environment providing server 30 to request processing according to the input information, and receive output data generated as a result of the game environment providing server 30 performing the processing and output the output data as an image and audio…the output data 7 is formed by moving image data of a sequence of a plurality of image frames generated with the passage of time with a necessary update frequency such as a frame rate at a time of display or the like. The game environment providing server 30 performs the stream transfer of the image frames to the client terminal 10a in order in which the image frames are generated. Thus, a game image changing according to the operation of the user of the client terminal 10a is displayed on the client terminal 10a as the game entity at all times].
Although Watari discloses transferring by the at least one processor, the frame data to each client in the client set to perform data exchange [0036 & 0039-0040; the output data 7 is formed by moving image data of a sequence of a plurality of image frames generated with the passage of time with a necessary update frequency such as a frame rate at a time of display or the like. The game environment providing server 30 performs the stream transfer of the image frames to the client terminal 10a in order in which the image frames are generated. Thus, a game image changing according to the operation of the user of the client terminal 10a is displayed on the client terminal 10a as the game entity at all times], Watari fails to explicitly disclose broadcasting, by the at least one processor, the frame data to each client in the client set; and synchronously sending, by the at least one processor, the frame data to a mobile terminal, wherein the mobile terminal generates live streaming data corresponding to the target application according to the frame data and prestored data corresponding to the target application.
	In an analogous art Parker discloses broadcasting, by the at least one processor, the frame data to each client in the client set [Col. 6 lines 1-40; The media server may broadcast the live game stream in a broadcast steam 164 over a network to one or more computers, which have permission to receive the broadcast stream. For example, the spectator computers may be configured to receive the broadcast stream if these computers appropriately access the media server and select the game for viewing]; and synchronously sending, by the at least one processor, the frame data to a mobile terminal, wherein the mobile terminal generates live streaming data corresponding to the target application according to the frame data and prestored data corresponding to the target application [Col. 8 lines 4-63; The media server may be configured to combine and synchronize the commentator's chat message with the live game stream into the broadcast stream, which may be transmitted to the spectator computers… The spectator computers, also displaying a messaging user interface, may be configured to display the commentator's chat message. The metadata for the commentator's chat message may include time information for the temporal position in the game at which the chat message was generated…. FIG. 4 is a simplified schematic of a text-grab user interface, which may be displayed on the commentator computer and includes a set of phrases 400 where each phrase may be dragged and dropped (or otherwise selected) onto the video display for the event displayed in video display 301].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watari and Parker, before the effective filing date of the invention, so that each spectator 

Regarding Claim 8, Watari discloses a server [Figure 1 Game Environment Provisioning Server 30], comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate as instructed by the computer program code [0052], the computer program code including: first receiving code configured to cause the at least one processor to receive frame data from clients in a client set, wherein each client in the client set is synchronously running a target application [Figure 2; [0034-0036 & 0039-0040]; The client terminals 10a, 10b, and 10c are devices operated by respective users. The client terminals 10a, 10b, and 10c transmit operations performed by the users as input information to the game environment providing server 30 to request processing according to the input information, and receive output data generated as a result of the game environment providing server 30 performing the processing and output the output data as an image and audio… the output data 7 is formed by moving image data of a sequence of a plurality of image frames generated with the passage of time with a necessary update frequency such as a frame rate at a time of display or the like. The game environment providing server 30 performs the stream transfer of the image frames to the client terminal 10a in order in which the image frames are generated. Thus, a game image changing according to the operation of the user of the client terminal 10a is displayed on the client terminal 10a as the game entity at all times].
Although Watari discloses transferring by the at least one processor, the frame data to each client in the client set to perform data exchange [0036 & 0039-0040; the output data 7 is formed by moving image data of a sequence of a plurality of image frames generated with the passage of time with a necessary update frequency such as a frame rate at a time of display or the like. The game environment providing server 30 performs the stream transfer of the image frames to the client terminal 10a in order in which the image frames are generated. Thus, a game image changing according to the operation of the user of the client terminal 10a is displayed on the client terminal 10a as the game entity at all times], Watari fails to explicitly disclose broadcasting code configured to cause the at least one processor to broadcast the frame data to each client in the client set and synchronous send code configured to cause the at least one processor to synchronously send the frame data to a mobile terminal, wherein the mobile terminal generates live streaming data corresponding to the target application according to the frame data and prestored data corresponding to the target application.
In an analogous art Parker discloses broadcasting code configured to cause the at least one processor to broadcast the frame data to each client in the client set [Col. 6 lines 1-40; The media server may broadcast the live game stream in a broadcast steam 164 over a network to one or more computers, which have permission to receive the broadcast stream. For example, the spectator computers may be configured to receive the broadcast stream if these computers appropriately access the media server and select the game for viewing]; and synchronous send code configured to cause the at least one processor to synchronously send the frame data to a mobile terminal, wherein the mobile terminal generates live streaming data corresponding to the target application according to the frame data and prestored data corresponding to the target application [Col. 8 lines 4-63; The media server may be configured to combine and synchronize the commentator's chat message with the live game stream into the broadcast stream, which may be transmitted to the spectator computers… The spectator computers, also displaying a messaging user interface, may be configured to display the commentator's chat message. The metadata for the commentator's chat message may include time information for the temporal position in the game at which the chat message was generated…. FIG. 4 is a simplified schematic of a text-grab user interface, which may be displayed on the commentator computer and includes a set of phrases 400 where each phrase may be dragged and dropped (or otherwise selected) onto the video display for the event displayed in video display 301].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watari and Parker, before the effective filing date of the invention, so that each spectator computer may receive the broadcast stream from the media server so that a game being played between the first and second player computers may be displayed on the spectator computers [Parker Col. 6  lines 40-45].

Regarding Claim 15, Watari discloses one or more non-transitory storage mediums storing computer readable instructions, the computer readable instructions, when executed by one or more processors [0052], causing the one or more processors to: receive frame data from clients in a client set, wherein each client in the client set is synchronously running a target application [Figure 2; [0034-0036 & 0039-0040]; The client terminals 10a, 10b, and 10c are devices operated by respective users. The client terminals 10a, 10b, and 10c transmit operations performed by the users as input information to the game environment providing server 30 to request processing according to the input information, and receive output data generated as a result of the game environment providing server 30 performing the processing and output the output data as an image and audio… the output data 7 is formed by moving image data of a sequence of a plurality of image frames generated with the passage of time with a necessary update frequency such as a frame rate at a time of display or the like. The game environment providing server 30 performs the stream transfer of the image frames to the client terminal 10a in order in which the image frames are generated. Thus, a game image changing according to the operation of the user of the client terminal 10a is displayed on the client terminal 10a as the game entity at all times].
Although Watari discloses transferring by the at least one processor, the frame data to each client in the client set to perform data exchange [0036 & 0039-0040; the output data 7 is formed by moving image data of a sequence of a plurality of image frames generated with the passage of time with a necessary update frequency such as a frame rate at a time of display or the like. The game environment providing server 30 performs the stream transfer of the image frames to the client terminal 10a in order in which the image frames are generated. Thus, a game image changing according to the operation of the user of the client terminal 10a is displayed on the client terminal 10a as the game entity at all times], Watari fails to explicitly disclose broadcasting, by the at least one processor, the frame data to each client in the client set; and synchronously sending, by the at least one processor, the frame data to a mobile terminal, wherein the mobile terminal generates live streaming data corresponding to the target application according to the frame data and prestored data corresponding to the target application.
	In an analogous art Parker discloses broadcasting, by the at least one processor, the frame data to each client in the client set [Col. 6 lines 1-40; The media server may broadcast the live game stream in a broadcast steam 164 over a network to one or more computers, which have permission to receive the broadcast stream. For example, the spectator computers may be configured to receive the broadcast stream if these computers appropriately access the media server and select the game for viewing]; and synchronously sending, by the at least one processor, the frame data to a mobile terminal, wherein the mobile terminal generates live streaming data corresponding to the target application according to the frame data and prestored data corresponding to the target application [Col. 8 lines 4-63; The media server may be configured to combine and synchronize the commentator's chat message with the live game stream into the broadcast stream, which may be transmitted to the spectator computers… The spectator computers, also displaying a messaging user interface, may be configured to display the commentator's chat message. The metadata for the commentator's chat message may include time information for the temporal position in the game at which the chat message was generated…. FIG. 4 is a simplified schematic of a text-grab user interface, which may be displayed on the commentator computer and includes a set of phrases 400 where each phrase may be dragged and dropped (or otherwise selected) onto the video display for the event displayed in video display 301].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watari and Parker, before the effective filing date of the invention, so that each spectator computer may receive the broadcast stream from the media server so that a game being played between the first and second player computers may be displayed on the spectator computers [Parker Col. 6  lines 40-45].

Regarding Claims 7 and 14, the combined teachings of Watari and Parker discloses data live streaming method and a server wherein the mobile terminal is one from among a plurality of mobile terminals [Parker Col. 15 lines 42- Col. 6 line 13], and wherein the frame data is synchronously sent to each of the plurality of mobile terminals [Parker Col. 8 lines 4-40].

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watari et al. US Patent Publication No. 2015/0018094 in view of Parker et al. US Patent No. 9,266,017 in further view of Garavito et al. US Patent No. 10,112,110.

Regarding Claims 2, 9, and 16, the combined teachings of Watari and Parker disclose the method, server and one or more non-transitory storage mediums according to claims 1, 8, and 15, respectively. 
However, the combined teachings of Watari and Parker fail to disclose a method, server and one or more non-transitory storage mediums wherein before the sending the frame data to the mobile terminal, the method further comprises: creating, by the at least one processor, a storage space for storing the frame data received from each client in the client set, the storage space having a space 
In an analogous art, Gravito discloses a method, server and one or more non-transitory storage mediums wherein before the sending the frame data to the mobile terminal, the method further comprises: creating, by the at least one processor, a storage space for storing the frame data received from each client in the client set, the storage space having a space identifier; and setting up, by the at least one processor, a correspondence between the space identifier and the mobile terminal [Col. 7 lines 42-53; Streaming database 180 further comprises related streaming information table 330 which is adapted to record information relating to streaming of particular games by the streaming subscribers… each streaming subscriber is identified by a streaming account ID 332… a Session ID 338 corresponds to the particular game session that is being streamed].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watari, Parker and Gravito, before the effective filing date of the invention, in order to uniquely identify the game session within the system [Gravito Col. 6 lines 21-23].

Regarding Claims 3, 10, and 17, the combination of Watari, Parker and Gravito discloses the method, server and one or more non-transitory storage mediums, further comprising: receiving, by the at least one processor, interaction information from the mobile terminal; verifying, by the at least one processor, the interaction information [Gravito Col. 7 line 43- Col. 8 line 15; Streaming information table 330 still further comprises information about the particular streaming subscriber's involvement with the particular game as a game player. For example, where the particular subscriber is registered to play the game being streamed, streaming information table 330 identifies the streaming subscriber game account ID 340 and an indication of whether or not the game client has been installed by the subscriber 342]; and broadcasting, by the at least one processor, the interaction information to the client set content item server 140 receives a request to initiate a game session from a particular game player such as Participant A at client node 110A. Content item server 140 communicates the request to streaming server 170 which references database 180 to identify streaming subscribers who receive streaming output of games played by Participant A. Streaming server 170 communicates a notification to the streaming client for the identified streaming subscribers. In response to receiving acceptances from particular subscribers, streaming server 170 communicates information identifying the accepting subscribers to the game server which creates a game session and adds the accepting subscribers to the game session. Streaming server 170 communicates instructions to the streaming clients of the accepting subscribers to launch game clients and log in the subscribers to the designated game session].

Regarding Claims 4, 11, and 18, the combination of Watari, Parker and Gravito discloses the method, server and one or more non-transitory storage mediums, wherein the verifying the interaction information comprises identifying whether the interaction information satisfies a rule [Gravito Col. 9 lines 6-28].

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watari et al. US Patent Publication No. 2015/0018094 in view of Parker et al. US Patent No. 9,266,017 in view of Liang et al. US Patent Publication No. 2014/0235348.

Regarding Claims 6, 13 and 20, the combined teachings of Watari and Parker disclose the method, server and one or more non-transitory storage mediums according to claims 1, 8, and 15, respectively. 

In an analogous art, Liang discloses a method, server and one or more non-transitory storage mediums wherein the frame data indicates a player movement command [0068].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watari, Parker and Liang, before the effective filing date of the invention, in order to estimate and detect a player’s movement within a gaming environment [Liang 0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Abkairov US 9420232 B2, Ding US 20200260149 A1, Guo US 20190208284 A1, Ito US 20170348598 A1, Matsumoto US 20170036109 A1, Mughal US 20140092254 A1, Niemeyer US 10200768 B2, Periman US 20090119729 A1, Perlman US 20110105226 A1, Perlman US 20180221775 A1, Shuster US 20140080592 A1, Smith US 20180240267 A1, Thomas US 20170366591 A1 and Zhang US 9942622 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAHAR AQIL RIAZ/Examiner, Art Unit 2424